                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM TOLSON,                             )
                                            )
                         Plaintiff,         )
                                            )
                   v.                       )      1:15CV926
                                            )
GUILFORD COUNTY JAIL, et al.,               )
                                            )
                         Defendants.        )

                                       ORDER

      On October 19, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties pursuant to 28

U.S.C. § 636. No objections were filed within the time limit prescribed by the

statute, and all Defendants have now consented to Plaintiff’s requested dismissal.

     Therefore the Court need not make a de novo review, and the United States

Magistrate Judge’s Recommendation [Doc. #37] is hereby affirmed and adopted.

      IT IS THEREFORE ORDERED that in light of Plaintiff’s Motion to Dismiss

Complaint [Doc. #35] and the Responses of the Defendants [Docs. #36, #39], this

case is DISMISSED with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2).

      This the 10th day of March, 2020.



                                            /s/ N. Carlton Tilley, Jr.
                                       Senior United States District Judge
